Citation Nr: 0731721	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  04-31 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for a chronic 
disability of the thoracic spine.  

3.  Entitlement to service connection for a left foot 
disability claimed as left foot nerve pain (to include 
idiopathic flexure tendon contracture and associative 
non-malignant soft tissue mass of the left foot). 

4.  Entitlement to an initial disability rating greater than 
10 percent for degenerative joint disease of the cervical 
spine.

5.  Entitlement to an initial disability ratings greater than 
10 percent for bilateral carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from June 1975 to September 2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The veteran perfected appeals to service connection for 
hammertoe deformities of the left foot, left ear hearing 
loss, and a lumbar spine disability.  Service connection was 
granted for theses disabilities in a February 2006 rating 
action.  The veteran has not filed a notice of disagreement 
(NOD) to the assigned disability evaluations.  

However, the Board notes that in a statement received in 
April 2007, the veteran continued to refer to his back pain.  
It is not clear if he wanted to file a NOD to the disability 
evaluation assigned to his service connected lumbar strain 
disability.  If so, he or his representative should notify 
the RO and clearly state his disagreement.  

The issue of the assignment of higher initial evaluation for 
CTS is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have current diagnoses of right ear 
hearing loss or a chronic disability of the thoracic spine.  

2.  Idiopathic flexure tendon contracture and associative 
non-malignant soft tissue mass was not demonstrated in 
service and is not shown to be related to any in-service 
occurrence or event.

3.  The veteran's cervical spine disability is primarily 
manifested by complaints of pain and slight limitation of 
motion.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service; and sensorineural hearing loss may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

2.  A chronic disability involving the thoracic spine was not 
incurred in service.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Idiopathic flexure tendon contracture and associative 
non-malignant soft tissue mass of the left foot was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  The schedular criteria for an initial evaluation in 
excess of 10 percent for the cervical spine disability are 
not met.  38 U.S.C.A §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5290, 
effective prior to September 26, 2003; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5237 effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in November 2002, January 2004, July 
2004, and March 2007.  Furthermore, while this case was 
undergoing development, the case of Dingess/Hartman was 
decided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was notified of this decision in the 
letter issued in March 2007.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations.  
Unfortunately, the RO has been unable to secure a report of 
the veteran's separation examination.  The Board is aware 
that the Court of Appeals for Veteran's Claims (Court) has 
held that where the records in the hands of the government 
are lost, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).   

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Criteria for service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection will be presumed for certain chronic 
diseases (e.g., sensorineural hearing loss) which are 
manifest to a compensable degree within the year after 
qualifying active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Board notes that the threshold for normal hearing is from 
0 to 20 decibels; higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993). 

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the provisions of 38 C.F.R. § 3.385 do not have to be 
met during service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

Entitlement to service connection for right ear hearing loss 
and a chronic disability of the thoracic spine

The veteran claims to have right ear hearing loss and a 
chronic disability of the thoracic spine.  However, the 
record does not support a conclusion that the veteran has a 
current disability of the thoracic spine or right ear hearing 
loss as defined by the VA, that is, an impairment in earning 
capacity as the result of the claimed disease or injury as 
set forth in 38 C.F.R. § 4.1.  Without proof of current 
disability, service connection cannot be granted.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  The service medical records do not show any 
complaints, findings or diagnoses regarding either right ear 
hearing loss or a disability involving the thoracic spine.

Moreover, the medical evidence of record does not include any 
medical statements or opinions that show a chronic disability 
of the thoracic spine or that relate right ear hearing loss 
or a disability of the thoracic spine to military service.  

Concerning the thoracic spine, over the years the veteran has 
complained of thoracic spine pain; however, there are no 
diagnoses regarding a chronic disability of the thoracic 
spine.  He underwent examination in December 2002 and the 
examiner indicated that the thoracic spine was normal.  While 
the veteran reports thoracic spine pain, such complaints are 
not the equivalent of a disability due to disease or injury.  
A complaint of pain is not a disability due to disease or 
injury.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted").

In regard to right ear hearing loss, the Board notes that in 
December 2002, a contract audiology examination was 
conducted.  The veteran's word recognition score at that time 
was 92 percent.  While this would be suggestive of a hearing 
loss disability for VA purposes, the most recent examination 
conducted in July 2004 indicated that speech recognition was 
100 percent in the right ear.  The examiner also reported 
that there was no hearing loss present in the right ear.  
Thus, chronic or continuing hearing loss for VA purposes is 
not shown.  It is noted that on both examinations speech 
reception thresholds were 20 or less at the pertinent 
frequencies.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
right ear hearing loss and a chronic disability of the 
thoracic spine.

Entitlement to service connection for a disability claimed as 
left foot nerve pain

Initially, the Board notes that the veteran in his 
application for benefits, specifically described his left 
foot disability as "nerve pain in the bottom left foot."  
The record contains a February 2003 diagnoses of idiopathic 
flexure tendon contracture and associative non-malignant soft 
tissue mass of the left foot.  These diagnoses satisfy the 
first element of Hickson.  While there is a diagnosis of 
bilateral hallux valgus, the Board will not review the issue 
of service connection for hallux valgus as the veteran has 
not referred to this disability, nor was there a diagnosis of 
hallux valgus at the time of his application for benefits.  
Moreover, service connection for bilateral hammertoes, and 
that claim is not in issue.

The problem with the veteran's claim for service connection 
for idiopathic flexure tendon contracture and associative 
non-malignant soft tissue mass of the left foot arises with 
the second and third elements of Hickson.  In regard to the 
second element of Hickson, evidence of in-service incurrence 
or aggravation, the service medical records do not show 
complaints or diagnoses regarding left foot disabilities.  
The veteran has reported that he experienced left foot 
problems during service.  Significantly, however there is no 
objective evidence that he complained of, or received 
treatment for this particular left foot disorder.  Nor is 
there any evidence that he was put on profile due to this 
claimed foot problems.  The veteran's service medical records 
are extensive, but there are no references for this left foot 
problem.  In fact, there was no evidence of left foot 
impairment until April 2002, nearly 9 months after service 
discharge when the veteran sought treatment for non joint 
pain of the feet.  

Another problem with the veteran's claim for service 
connection arises with the third element of Hickson, medical 
evidence of a nexus.  The medical evidence of record does not 
include any medical statements or opinions that relate the 
claimed disabilities to military service.  The only evidence 
of record that suggests a causal relationship between the 
veteran's claimed left foot disability and service is the 
veteran's statements.  The record does not establish the 
veteran's expertise in medical matters.  Therefore, he is not 
competent to make a medical determination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summary, while the veteran currently suffers from left 
foot disorders that would represent a disability for 
compensation purposes, it would require resorting to an 
excessive degree of speculation to conclude that the 
veteran's current disabilities are related to any injury that 
was coincident with his active military service.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for idiopathic 
flexure tendon contracture and associative non-malignant soft 
tissue mass of the left foot.  

General criteria for initial rating for disabilities of the 
cervical spine

Based on in-service medical care, service connection was 
granted for degenerative disc disease of the cervical spine 
in the April 2003 rating action.  A 10 percent evaluation was 
assigned.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In April 2007, the disability was characterized as 
degenerative joint disease of the cervical spine by the 
physician who conducted the contract examination.  Arthritis 
due to trauma, substantiated by X-ray findings, shall be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provided 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

The veteran filed his claims in November 2002.  The 
regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002.  Additional revisions were 
made to the evaluation criteria for disabilities of the 
spine, as well as re-numbering-effective on September 26, 
2003-for purposes of updating the rating schedule with 
current medical terminology and unambiguous criteria to 
reflect medical advances since last reviewed.  (Former 
Diagnostic Code 5290 is now Diagnostic Code 5237).  It should 
be pointed out that the revised rating criteria may not be 
applied to a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 
Vet. App. 55 (1998).  

Entitlement to an initial disability rating greater than 10 
percent for degenerative joint disease of the cervical spine, 
under the old regulations

Under the old criteria, slight limitation of motion of the 
cervical segment of the spine warranted a 10 percent 
evaluation.  Moderate limitation of motion of the cervical 
segment of the spine warranted a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5290.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for mild intervertebral disc 
syndrome.  Moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent rating.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5293.  

Considering the old criteria, the reported findings 
approximate no more than slight limitation of motion.  The 
December 2002 contract medical report shows that the range of 
motion for the cervical spine was 60 degrees of flexion, 50 
degrees of extension, 40 degrees of lateral flexion, 
bilaterally, and 70 degrees of rotation, bilaterally.  The 
April 2007 contract medical report shows 35 degrees of 
flexion, 30 degrees of extension, 60 degrees of right lateral 
flexion, 40 degrees of left lateral flexion, and 40 degrees 
of rotation, bilaterally.  The Board finds that this 
approximates no more than slight limitation of motion and 
supports a 10 percent evaluation. 

The veteran reported multiple complaints, including pain and 
weakness.  However, the pain on use of his neck which the 
veteran described to examiners was, the Board finds, 
adequately and appropriately compensated at the 10 percent 
level and did not warrant an evaluation in excess of 10 
percent under 38 C.F.R. §§ 4.40, 4.45, or DeLuca, supra.  The 
contract examination reports show that there was pain on all 
range of motion studies.  Significantly, there were no 
postural abnormalities, fixed deformity, spasm, weakness, 
tenderness or decrease in range of motion following 
repetitive use.  The physician in 2002 reported that there 
was no further limitation of motion caused by fatigue or 
weakness.  Further there was not a lack of endurance or 
incoordination.  The complaints and findings recorded during 
this period are consistent with not more than slight 
limitation of motion.  Therefore, the Board does not find 
that a higher evaluation is warranted under the old 
regulations.  

The Board considered whether the veteran should be granted a 
rating in excess of 10 percent under the old regulations that 
relate to intervertebral disc syndrome.  In this case the 
sensory and motor examinations were intact, and there were no 
abnormal reflexes.  Therefore a higher rating is not 
warranted.  

Entitlement to an initial disability rating greater than 10 
percent for degenerative joint disease of the cervical spine, 
under the new regulations

The new regulations provide the following rating criteria: a 
20 percent evaluation is appropriate where there is forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective September 26, 2003).

A note (2) to this code indicates that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Another note (6) indicated that disability of the 
thoracolumbar and cervical spine segments will be separately 
evaluated, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

In regard to intervertebral disc syndrome, the revised 
Diagnostic Code 5293 provides that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.

In regard to the new regulations, the Board does not find 
that the veteran's cervical spine disability exceeds the 10 
percent when rated under the new Diagnostic Code 5237.  As 
noted the veteran's forward flexion during this time period 
varied from 35 to 60 degrees.  Therefore a higher rating is 
not warranted based on range of motion.  

In regard to muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, there has 
been no evidence of muscle spasm.  The examinations reports 
indicate that his posture is erect and his gait is normal.  
Furthermore, there has never been any evidence of reversed 
lordosis, or abnormal kyphosis.  Moreover, the new General 
Rating Formula for Diseases and Injuries of the Spine now 
contemplates symptoms such as pain.  So entitlement to an 
evaluation in excess of 10 percent for his cervical spine 
disability under Diagnostic Code 5237 is not warranted.  

As noted above, the current criteria of Diagnostic 5243 
evaluate intervertebral disc syndrome on either the total 
duration of incapacitating episodes over a 12 month period or 
by combining under 38 C.F.R. § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The veteran was not under any doctor-prescribed bed rest for 
incapacitating episodes of intervertebral disc syndrome, 
during the past 12 months, let alone the two to four weeks 
required for a 20 percent rating.  Moreover, no chronic 
neurologic manifestations of intervertebral disc syndrome 
were identified.  Further, there was no evidence that there 
is ankylosis of the cervical spine.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for the assignment of a higher evaluation.  


ORDER

Service connection for a chronic disability of the thoracic 
spine is denied.

Service connection for right ear hearing loss is denied.

Service connection for a left foot disability to include 
idiopathic flexure tendon contracture and associative non-
malignant soft tissue mass of the left foot is denied.

An initial evaluation in excess of 10 percent for the 
residuals of degenerative joint disease of the cervical spine 
is denied.



REMAND

In April 2003, the RO notified the veteran of the grant of 
service connection for CTS.  The RO assigned a noncompensable 
rating.  In July 2003, the veteran indicated disagreement 
with the assigned rating.  Although the RO increased the 
evaluation for bilateral CTS in May 2004, the RO did not 
issue a statement of the case (SOC).  The RO indicated that 
if the appellant disagreed with the 10 percent ratings 
assigned, he should so indicate by disagreement.  While he 
did not enter another specific notice of disagreement, 
neither did he withdraw the appeal or otherwise indicate he 
was satisfied with less then a total grant of available 
benefits.  As such, the original NOD remained in effect. See 
AB v. Brown, 6 Vet. App. 35 (1993).  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a SOC with 
respect to the higher rating for CTS.  
The veteran is advised that a timely 
substantive appeal will be necessary to 
perfect the appeal as to this disability 
to the Board.  38 C.F.R. § 20.302(b).  
Then, only if the appeal is timely 
perfected, this issue is to be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


